              Case 1:17-cr-00142-RA Document 561 Filed 09/18/20 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC#:
                                                                    DATE FILED: 9-18-20
 UNITED STATES OF AMERICA,

                         v.                                            17-Cr-142 (RA)

 JACOB CARGILL,                                                            ORDER

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         The Court has received two letters from Mr. Cargill seeking compassionate release as well as

several supporting documents. The letters and supporting documents will be forwarded to the

Government, as well as Mr. Cargill’s prior attorney, Louis Freeman, who is authorized to assist him with

this application. Mr. Freeman shall redact Mr. Cargill’s letter motions and supporting documents as

appropriate under Judge Abrams’ Individual Rule 5(A) and Local Electronic Case Filing Rules 21.2,

21.3, and 21.4, and upload then onto the docket.

         The Clerk of Court is directed to mail a copy of this Order to Mr. Cargill.

SO ORDERED.

Dated:      September 18, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
